Dismissed and Memorandum Opinion filed July 10, 2003








Dismissed and Memorandum Opinion filed July 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00323-CV
____________
 
CEREFINO V.
GARCIA, VELIA S. GARCIA, CALVIN HARRIS,
VIVIAN L. HARRIS,
EUGENE HINES, and GENEVIEVE HINES, Appellants
 
V.
 
WAYNE N. MYERS and
PATRICIA MYERS, Appellees
 

 
On
Appeal from the 55th District Court
Harris County,
Texas
Trial
Court Cause No.  02-20497
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 11, 2003.
On July 1, 2003, the parties filed a joint motion to dismiss
the appeal because the parties have agreed to resolve this case by a nonsuit of
all causes of action and counterclaims in the trial court.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed July 10, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.